IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                     )
                                       )
                                       )
         v.                            ) Case ID Nos.: 1709017391
                                       )               1709011924
                                       )
LUIS CHARRIEZ,                         )
                                       )
                  Defendant.           )



                                   ORDER

                         Submitted: October 13, 2020
                          Decided: January 14, 2021

  Upon Consideration of the Commissioner’s Report and Recommendation that
       Defendant’s Motion for Postconviction Relief Should be Denied,

                                 ADOPTED.




Domenic A. Carrera, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorney for the State.

Luis Charriez, Howard R. Young Correctional Institution, Wilmington, Delaware.
Pro se.



MEDINILLA, J.
                                       1
       AND NOW TO WIT, this 14th day of January, 2021, upon consideration of

Defendant Luis Charriez’s (Defendant) Motion for Postconviction Relief, the

Commissioner’s Report and Recommendation, and the record in this case, it appears

to the Court that:

       1.     On September 26, 2017, Defendant was arrested for a spree of home

burglaries where everything of value was taken, including the copper piping within

the walls of the targeted homes. Defendant gave a full confession after receiving his

Miranda rights.

       2.     The confession coupled with the State’s overwhelming evidence led to

the extension of a pre-indictment plea offer. On April 10, 2018, Defendant accepted

the offer and pled guilty to one count of Burglary Second Degree and three counts

of Burglary Third Degree.1 On June 26, 2018, the State filed a motion to declare

Defendant a habitual offender and the Court granted the same.2 Defendant was

sentenced to an aggregate of eight years of Level V on the Burglary Second habitual

offender charge.3


1
  See Case Review Plea Hearing, State of Delaware v. Luis Charriez, Crim. I.D. No.
1709017391, D.I. 3 (Del. Super. Ct. Apr. 10, 2018); Case Review Plea Hearing, State of
Delaware v. Luis Charriez, Crim I.D. No. 1709011924, D.I. 3 (Del. Super. Ct. Apr. 10, 2018).
2
  See Motion to Declare Defendant an Habitual Offender, State of Delaware v. Luis Charriez,
Crim. I.D. No. 1709017391, D.I. 4 (Del. Super. Ct. June 26, 2018); Motion to Declare Defendant
an Habitual Offender, State of Delaware v. Luis Charriez, Crim I.D. No. 1709011924, D.I. 5
(Del. Super. Ct. June 26, 2018).
3
  See Sentencing Order, State of Delaware v. Luis Charriez, Crim. I.D. No. 1709017391, D.I. 6
(Del. Super. Ct. Aug. 3, 2018); Sentencing Order, State of Delaware v. Luis Charriez, Crim I.D.
No. 1709011924, D.I. 10 (Del. Super. Ct. Aug. 3, 2018).
                                               2
       3.      On August 2, 2019, Defendant filed a Pro se Motion for Postconviction

Relief under Superior Court Criminal Rule 61 asserting claims for ineffective

assistance of counsel.4 On January 17, 2020, Defendant’s attorney filed an Affidavit

denying Defendant’s claims.5 On February 21, 2020, the State filed its Response in

Opposition.6

       4.      This Court referred Defendant’s motion to Superior Court

Commissioner Janine M. Salomone for proposed findings of fact and conclusions of

law pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62(a)(5).7 On

September 30, 2020, the Commissioner issued a Report, recommending that this

Court deny Defendant’s Motion for Postconviction Relief.8

       5.      After the Commissioner issues a report, “any party may serve and file

written objections” to the report within ten days.9 A party failing to comply with

this ten-day limit for appeal may foreclose that party’s ability to object to the


4
  Motion for Postconviction Relief, State of Delaware v. Luis Charriez, Crim. I.D. No.
1709017391, D.I. 9 (Del. Super. Ct. Aug. 2, 2018); Motion for Postconviction Relief, State of
Delaware v. Luis Charriez, Crim I.D. No. 1709011924, D.I. 9 (Del. Super. Ct. Aug. 2, 2018).
5
  Trial Counsel’s Response to Defendant’s Motion for Postconvcition Relief, State of Delaware
v. Luis Charriez, Crim. I.D. No. 1709017391, D.I. 14 (Del. Super. Ct. Jan. 1, 2020).
6
  State’s Response to Defendant’s Motion for Postconviction Relief, State of Delaware v. Luis
Charriez, Crim. I.D. No. 1709017391, D.I. 16 (Del. Super. Ct. Feb. 21, 2020).
7
  See 10 Del. C. § 512(b)(1)(b); DEL. SUPER. CT. CRIM. R. 62(a)(5) (Under Delaware Superior
Court Rule 62(a)(5), the Court may refer to a Superior Court Commissioner case-dispositive
motions, including postconviction relief motions, and the Commissioner must submit “proposed
findings of fact and recommendations for the disposition, by a judge, of any such matter.”).
8
  Commissioner’s Report and Recommendation that Defendant’s Motion for Postconviction
Relief Should be Denied, State of Delaware v. Luis Charriez, Crim. I.D. No. 1709017391, D.I.
17 (Del. Super. Ct. Sept. 30, 2020).
9
  DEL. SUPER. CT. CRIM. R. 62(a)(5)(ii).
                                              3
Commissioner’s report.10 Defendant did not appeal the Commissioner’s Report.

Accordingly, the Court “may accept, reject or modify, in whole or in part, the

findings of fact or recommendations made by the Commissioner.”11

          6.       The Court ADOPTS in toto the findings of fact and recommendations

in the Commissioner’s Report. As such Defendant’s Motion for Postconviction

Relief is DENIED.

IT IS SO ORDERED.

                                                      /s/Vivian L. Medinilla
                                                      Vivian L. Medinilla
                                                      Judge

oc:       Prothonotary
cc:       Defendant
          Department of Justice




10
     Id. 62(b).
11
     Id. 62(a)(5)(ii).
                                             4